              Case 1:19-cr-00554-NRB Document 40 Filed 09/30/20 Page 1 of 4



RUHNKE & BARRETT
                                                     47 PARK STREET               29 BROADWAY
                                                     MONTCLAIR, N.J. 07042        SUITE 1412
                                                     973-744-1000                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                     973-746-1490 (FAX)           212-608-7949


DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)       JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)




                                                                        Motion for reconsideration
                                                                        denied.




                                                                         Dated: New York, New York
                                                                                September 30, 2020
        Case 1:19-cr-00554-NRB Document 40 Filed 09/30/20 Page 2 of 4

HON. Naomi Reice Buchwald, Senior U.S.D.J.
September 14, 2020
Page 2

in the general population from Mar 31 to Jun 6, according to a research
letter published yesterday in JAMA."), a copy is annexed hereto as Exhibit A.
Indeed, as a result of the seriousness of this virus, social and legal visits at all
Bureau of Prison ("BOP'') facilities have been suspended since March 2020.

       On May 26, 2020, Dr. Homer S. Venters filed a facility evaluation report of
the COVID-19 response at the Metropolitan Correctional Center ("MCC") as part
of a pending lawsuit against the facility. See Fernandez-Rodriguez, et al. v.
Marti Licon-Vitale, 20-cv-3315 (ER). A copy of that report is annexed hereto as
Exhibit B. In his report, Dr. Venters condemned the MCC's response to the
virus. He concluded that the "MCC's response to the COVID-19 pandemic suffers
from widespread and systemic failures to follow CDC guidelines and basic
infection control practices." Id. at ,r 1. Dr. Venters' report details the numerous
deficiencies including "grossly inadequate or absent sick call systems, deficient
COVID-19 screening and contact tracing, inadequate access to soap and cleaning
supplies, and deficient isolation and quarantine procedures." Id. at ,r 2.

       The MCC's plan to open its doors to legal visits later this month and
family visitors in October, when, the institution is facing new outbreaks of the
virus, seems unfathomable. Since May 2020, when NYC's COVID numbers
began to level off, the number of inmates who tested positive at MCC has
increased over seven-fold, from 5 to 36. See Exhibit C. As confirmed by MCC
bulletins and inmate reports, at the time of their test results, many inmates
were housed in at least five different units across the prison, including the open
dormitories on 11 South that house as many as 156 inmates, now- aka 156
potential "super spreaders."

       Moreover, the MCC has done little to assure the Court- or anyone else-
that it is safe to begin on-premises inmate visiting. Indeed, the MCC is unable to
offer any improvements by the BOP that have, in fact, provided a measure of
safety to visitors or inmates. 1 Assuming that Mr. Russell has not already been



1Dozens of inmate declarations have been submitted to the Hon. Edgardo Ramos, in
connection with the pending law suit against the MCC. See ECF No. 51. These
declarations speak in great detail to the lack of any systematic approach toward
keeping the MCC sanitary and safe in order to identify and slow the spread of the virus.
One declaration stated: "I have not had my temperature taken in weeks and no MCC
staff has asked me about my symptoms, or even my general well-being, recently. The
MCC is still very slow in responding to medical requests. We have to wait a long time
after making a sick call request."
           Case 1:19-cr-00554-NRB Document 40 Filed 09/30/20 Page 3 of 4

HON. Naomi Reice Buchwald, Senior U.S.D.J.
September 14, 2020
Page 2

exposed to the coronavirus - an assumption that may or may not be valid 2 - as
inmates who have tested positive are apparently being scattered throughout the
MCC, he remains at high risk for severe complications should he contact the
virus.

       In light of COVID-19, its impact in prison populations and Mr. Russell's
existing medical condition, we respectfully ask that the Court reconsider its
denial of bail. As evidence on Mr. Russell's Bureau of Prison ("BOP") medical
records, Mr. Russell suffers from asthma and uses an Albuterol inhaler. See
Exhibit D. According to the CDC, people with moderate to severe asthma may be
at higher risk of getting very sick from COVID-19. COVID-19 can affect the
respiratory tract (nose, throat, lungs), cause an asthma attack, and possibly lead
to pneumonia and acute respiratory disease. 3

      During the COVID-19 pandemic, several courts in this district have
granted compassionate release requests based on an inmates asthma. See
 United States v. Park, 16-cr-473 (RA), 2020 WL 1970603 (S.D.N.Y. Apr. 24,
2020); United States v. Smith, 12-cr-133 (JFK), 2020 WL 1849748 (S.D.N.Y. Apr.
13, 2020); United States v. Hernandez, 18-cr-834 (PAE), 2020 WL 1684062
(S.D.N.Y. Apr. 2, 2020).

      As to any concerns of dangerousness, we respectfully submit that Mr.
Russell has been incarcerated since July 18, 2019. During this year-plus period,
Mr. Russell has received no tickets for disciplinary infractions. We respectfully
submit that any allegations of dangerousness or risk of flight have dissipated.
See United States v. Jackson, 19-cr-356 (RSS) 2020 WL 1905674 (E.D.N.Y. April
17, 2020) (reconsidering bail in light of COVID-19 and granting bail to defendant
at inmate at the MDC charged with being a felon in possession and finding that
defendant's asthma was a condition associated with severe COVID-19 cases that
warranted his release on bail); United States v. Carr, 19-cr-137 2020 WL
1872571 (E.D.N.Y. April 14, 2020) (granting bail to defendant awaiting
sentencing for narcotics conspiracy because COVID-19's heightened risk where
defendant's history of asthma, hypertension and seizures); United States v.
McKenzie, 18-cr-834 (PAE), 2020 WL 1503669 (S.D.N.Y. March 30, 2020)
(granting bond to asthmatic defendant who had been on pre-trial release but

2   Mr. Russell was placed in quarantine for 14 days and at various times told he tested
negative as well as positive for COVID-19.
3
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronav
irus%2F2019-ncov%2Fspecific-groups%2Fasthma.html
        Case 1:19-cr-00554-NRB Document 40 Filed 09/30/20 Page 4 of 4

HON. Naomi Reice Buchwald, Senior U.S.D.J.
September 14, 2020
Page 2

pled guilty to assault with dangerous weapon and who was subject to mandatory
detention while he awaited sentencing).

      We propose similar conditions of release as our previous request that we
believe address any concerns regarding likelihood of appearance and danger to
the community:

     1. Mr. Russell will execute a Personal Recognizance Bond ("PRB") in the
amount of $100,000;

      2. The PRB will be co-signed by two suretors;

       3. Mr. Russell will be subject to home confinement and strict pretrial
supervision, including electronic location monitoring and reporting on a schedule
to be set by the Office of Pretrial Services for this district;

      4. Mr. Russell will seek and maintain appropriate employment; and

       5. Mr. Russell will abide by all standard condition of release and such
other conditions as the Court deems appropriate.

      If released, Mr. Russell would live with his girlfriend or his father.

       Accordingly, we respectfully request that the Court reconsider its denial of
bail for Mr. Russell in this non-presumption case, or in the alternative, schedule
a hearing. We also request that if the Court does schedule a hearing, it be
conducted remotely.


                                             Very truly yours,
                                                    Isl
                                             David A. Ruhnke
                                              (Ruhnke & Barrett)
                                             Diane Ferrone
                                             (Law Office of Diane Ferrone)

                                             Co-counsel to Mr. Russell

cc:   All Parties (via ECF)
